Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/197234, filed on 03/10/2021, has claims 1-20 pending in this application.

Drawings
The drawing filed on March 10, 2021 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 and 06/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Saleri et al. (US 10329881 B1), which describes Determining a Reservoir Management Factor™ (RMF™ or β) for a petroleum producer provides a novel metric, selection, design, implementation and monitoring tool designed for use in implementing capital projects for increasing production and reserves of the petroleum producer. The RMF or β can be determined according to the following equation: β=sum of regression coefficients=sum of (reserves coefficient, production coefficient) wherein, reserves coefficient=the coefficient of the petroleum producer's reserves; and production coefficient=the coefficient of the petroleum producer's production. The producer can based on the RMF, select, design, implement and monitor one or more capital projects for increasing production and reserves of the petroleum producer. The capital projects can include drilling additional wells, stimulating existing wells, and increasing reservoir contact of existing wells.
The next closest prior art found for this application is Hayes et al.  (US 20190188192 A1) which describes Systems and methods are provided for handling sequence-dependent data as part of processing and/or analyzing large data sets in a distributed data processing environment. The distributed data processing environment can be suitable for handling data generated at a plurality of sites within a network of manufacturing sites. The systems and methods can allow for pre-processing of some values for sequence-dependent data. This can allow secondary aggregated values and/or secondary aggregated data sets to be generated from sequence-dependent data that can span multiple blocks or partitions. Pre-calculation of secondary aggregated values and/or secondary aggregated data sets for sequence-dependent data can allow the efficiencies of parallel or distributed computation to be at least partially retained while also allowing for desired processing of the sequence-dependent data.
The next closest prior art found for this application is Anderson et al. (US 20170364795 A1), which discloses Petroleum Analytics Learning Machine (or PALM) system is a machine learning based, “brutally empirical” analysis system for use in all upstream and midstream oil and gas operations. PALM system optimizes exploration, production and gathering from at least one well of oil and natural gas fields to maximize production while minimizing costs. Normalized data are processed to determine clusters of correlation in multi-dimensional space to identify a machine learned ranking of importance weights for each attribute. Predictive and prescriptive optimization on the normalized data is performed utilizing unique combinations of machine learning and statistical algorithm ensembles. The unstructured textual data are classified to correlate with optimal production to capture the dynamics of at least one or more wells of oil and natural gas fields and to provide categorization results from labeled data sets to identify patterns.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “verifying the filtered petroleum extraction data according to one or more attributes; calculating one or more parameters from the transactional data at a first frequency and one or more parameters from the non-transactional data at a second frequency, wherein the first frequency is different from the second frequency; correlating the one or more parameters from the transactional data and the non-transactional data based on one or more attributes to generate correlated data; aggregating and storing the correlated data in a data structure as aggregated data; performing one or more analytic processes on the aggregated data; and displaying, on an electronic display device, a visualization based at least in part on the one or more analytic processes”, as disclosed in independent claim 1.
The dependent claims 2-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
August 11, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167